UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6687


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN RAY DEESE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:13-cr-00042-D-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Helen C. Smith, Apex, North Carolina, for Appellant. G. Norman Acker, III, Acting
United States Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Joshua
L. Rogers, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Ray Deese appeals the district court’s order denying his counseled 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We affirm.

       We review a district court’s order granting or denying a prisoner’s motion for

compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329

(4th Cir. 2021). Upon review of the record, we discern no abuse of the district court’s

considerable discretion. Specifically, the court outlined the relevant facts and procedural

history of Deese’s case, discussed the applicable 18 U.S.C. § 3553(a) factors, and provided

an explanation for its ruling that was both rooted in the sentencing factors and

acknowledged many of the mitigating arguments advanced by Deese. See United States v.

High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

denial of straightforward compassionate release motion). We therefore affirm the district

court’s order. See United States v. Deese, No. 7:13-cr-00042-D-1 (E.D.N.C. Mar. 29,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2